       Case 2:20-cv-02580-ODW-AS Document 70 Filed 07/10/20 Page 1 of 3 Page ID #:892
 Name and address:
 Jason A. Levine (admitted Pro Hac Vice)
 Andrew E. Erdlen (admitted Pro Hac Vice)
 HANGLEY ARONCHICK SEGAL PUDLIN & SCHILLER
 One Logan Square, 27th Floor
 Philadelphia, PA 19103
 Tel: (215) 568-6200/Fax: (215) 568-0300
 jlevine@hangley.com
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                CASE NUMBER:
DAVID ROVINSKY LLC, a Delaware limited liability company,
                                                                2:20-cv-02580 ODW-AS
                                                 PLAINTIFF(S)
                              v.

                                                                            REQUEST FOR APPROVAL OF
PETER MARCO, LLC, a California limited liability company,                 SUBSTITUTION OR WITHDRAWAL
and PETER VOUTSAS, an individual                                                  OF COUNSEL
                                               DEFENDANT(S)


                                                   INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another member
of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the only member
in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing attorney should
complete and file a “Notice of Appearance or Withdrawal of Counsel” (Form G-123), instead of this “Request for
Approval of Substitution or Withdrawal of Counsel” (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing attorney's
firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw should complete
and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit a proposed "Order
on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of points
and authorities.

SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Jason A. Levine                                                              CA Bar Number: PHV
Firm or agency: HANGLEY ARONCHICK SEGAL PUDLIN & SCHILLER
Address: One Logan Square, 27th Floor, Philadelphia, PA 19103
Telephone Number: 215-568-6200                                    Fax Number:          215-568-0300
E-mail: jlevine@hangley.com
Counsel of record for the following party or parties: Plaintiff DAVID ROVINSKY LLC




Other members of the same firm or agency also seeking to withdraw: Andrew E. Erdlen




G-01 (06/13)                REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                              Page 1 of 2
                                                                                                      American LegalNet, Inc.
                                                                                                      www.FormsWorkFlow.com
                                                                                                                ....,
                                                             Case 2:20-cv-02580-ODW-AS Document 70 Filed 07/10/20 Page 2 of 3 Page ID #:893


                                                                                                           ,, .
                                                                                                             '




    0      N<) 11cw c<>Un�I is nccc-.-.ary. ·inc party <>r partic� rcprcscntc<l hy the attr1mcy(s) S(:eking to withdraw will continue.:
           t,1 he.: rc.:prc.:sc11tc.:d \)y an<,tltcr alt<1mc.:y/finn wh<) ha-. alrc.:ady entered an appc.:arance a-. C<>Unscl <>f rc.:c<lrd f<>r that party
           <lr parties i11 thi-. c.:asc. an<lwh<l is a memher in g<x,d st.anding <>f the l\ar <.)f this C<lUrt.
    0      ·r1,e party <>r parties represented hy the att<,mey(s) seeking tc, withdraw have not retained n�-w C<lunscl and wi"h t<>
           pr<)Cee<l r,rn .o,;c, as self-rc.:prcsented litigant�.
            ·11,c party <>r parties rcprcscntc<l hy the atl<lmcy(s) seeking                           to   withdraw have retained the f<.1ll<>wing new coun�I,
             wlt<l is a 111c1nhcr in g<><>d �landing <>f the l\ar <lf this Court:

            Name: Stepl,cn (I. l ..arS<ln                                                                                          CA Rar Num\x:r: 14 522 5
                                                                                                                                                   ---------
             1:irm <>r agc11cy: l .AllS()N ()'1\llll:.N 1.1 ,1,

             A<l<.lrcss: S S 5 S. 1:1ower Street, Suite 44()02 I .os Angclcs2 CA 90()71

                                    --------------
              ·rcleplt<lne Nun1hcr: 213-436-4RKK                                                            1:ax Numher: '=-
                                                                                                                          -.:..:
                                                                                                                            13=-·..:...;62::..:3=--.;;:.
                                                                                                                                                   20_0_0________
                                                                                                                                                                    . ,·




•
        JJ1it/1,lr,1H·i11g Att,,r,,ev
        1 a11, cl1rrcntly c<1t111�cl <>f rec<.lrd in tl,is case. and am identified ahovc in Section l as the "Withdrawing Attorney." I have
        given 11,ltice ,ls rc<.\l1irc<l \)y I .<.lea\ llule 83-2.3. 1 hereby request that land any other attomcy(s) listed in Section l he allowed
        l<l witl1<lraw fr<.lln tl,is case.


              l)ale:       July 10, 2020                                          Signature:                     /s/ Jason A. Levine
•
                                                                                   Name:                         Jason A. Levine

         NeH' Att,,r11t•\' (i(,1111,li,·,,hlej
          l t,avc \)ccn rct,lit,c<l l\\ apJ)car as Cl)Unsel <)f record in this case, and my name and contact information are given ah<.>ve in
          Scctilln 11. 1 am a member in gl><.)d standing of the Oar of this Court.


                \)ate: July 9. 2()20                                                 Si gnature: /s/ Stephen G. Larson

                                                                                      Name:                Stephen G. Larson

           PartJ Repre... e,,ted by Jt'itl,drawini: Attorney
                  1


            I am currc11t\y represented by, or am an authorized representative of a party currently represented by, the Withdrawing
            Attorney listed abclvc. 1 consent to the withdrawal of my curr�nt counsel, and to (check if applicable):
                                                                   \2l substitution of com1sel as specified above.
                                                                     0 representing myselfprose in this case .

                                            •...     ...,
                  Date:         .,
                                     •
                                     1
                                                            .. . -                       Signature:
                                                                                                                            ,.,.
                                                                                                                              •

                                                                                                                                              "
                                                                                          Name:                                               •
                                                                                                                                                  "'·�-•
                                                                                                                        ' �-•
                                                                                                                                                  •
                                                                                                                                      '
                                                                                          ·ritlc:                                     "'                     ..
            G-01 (06/13)                           tu:QUt:."ir liOR APl"ROVAI, OF su�,TTUTION OR WTI11DR.\.WAL ()t,' L'O\JNSF.1�
     Case 2:20-cv-02580-ODW-AS Document 70 Filed 07/10/20 Page 3 of 3 Page ID #:894



 1                               CERTIFICATE OF SERVICE
 2
          I declare that I am a citizen of the United States and I am a resident and employed
 3 in Orange, California; that my business address is 601 W. 5TH Street, Suite 720, Los
   Angeles, California 90071; that I am over the age of 18 and not a party to the above-entitled
 4
   action.
 5
          I am employed by a member of the United States District Court for the Central
 6
   District of California, and at whose direction I caused service of the foregoing document
 7 entitled REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF
   COUNSEL on all interested parties as follows:
 8
 9 [X]      BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing with
10          the Clerk of the District Court using its CM/ECF System pursuant to the Electronic
            Case Filing provision of the United States District Court General Order and the E-
11          Government Act of 2002, which electronically notifies all parties in this case.
12
          I declare under penalty of perjury under the laws of the United States of America that
13 the foregoing is true and correct. Executed on July 10, 2020 at Pasadena, California.
14
15                                                             _________________
16                                                              Elizabeth Garcia

17
18
19
20
21
22
23
24
25
26
27
28
                                                1
                                     CERTIFICATE OF SERVICE
